 Case 3:17-cv-01925-M-BH Document 10 Filed 05/12/20                 Page 1 of 1 PageID 52



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

DENNIS ROMERO,                                 )
         ID # 17014015,                        )
               Plaintiff,                      )
vs.                                            )     No. 3:17-CV-1925-M-BH
                                               )
PARKLAND JAIL HEALTH, et al.,                  )
              Defendants.                      )

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

By separate judgment, the plaintiff’s claims will be dismissed with prejudice under 28 U.S.C. §

1915(e)(2)(B).

       SIGNED this 12th day of May, 2020.


                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
